           Case 2:20-cv-01877-KJD-BNW Document 10 Filed 01/19/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARIO MARTINEZ PALAYO,                         Case No. 2:20-cv-01877-KJD-BNW
5
            Petitioner,
6                                                    ORDER
            v.
7

8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12         In this habeas corpus action, the respondents were due on January 19, 2021, to
13   respond to Mario Martinez Palayo’s petition for writ of habeas corpus. See Order
14   entered November 17, 2020 (ECF No. 6).
15         On January 19, 2021, Respondents filed a motion for extension of time (ECF No.
16   8), requesting a 62-day extension, to March 22, 2021, to respond to Palayo’s petition.
17   Respondents’ counsel states that the extension of time is necessary because of the
18   time necessary to obtain the state-court record for the case, because of her obligations
19   in other cases, and because of delay caused by the COVID-19 pandemic. The Court
20   finds that Respondents’ motion for extension of time is made in good faith and not solely
21   for the purpose of delay, and there is good cause for the extension of time requested.
22         IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
23   Time (ECF No. 8) is GRANTED. Respondents will have until and including March 22,
24   2021, to respond to the petition for writ of habeas corpus.
25   ///
26   ///
27   ///
28
                                                 1
           Case 2:20-cv-01877-KJD-BNW Document 10 Filed 01/19/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered November 17, 2020 (ECF No. 6) will remain

3    in effect.

4

5           DATED THIS _____          January
                        19th day of ______________________, 2021.

6

7
                                                   KENT J. DAWSON,
8                                                  UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
